Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Remarks
This Office Action fully acknowledges Applicant’s remarks filed on June 14th, 2021.  Claims 1-7, 10-15, 18-25, and 27-33 are pending.  Claims 8, 9, 16, 17, and 26 are canceled.  Claims 18-25, and 27-33 are withdrawn from consideration.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2021 has been entered.
 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the arrangement of the device are indefinitely defined herein.  Throughout the claims, it is recited that there is an additional system (i.e. “second system” in claim 1, “third system” I cl. 2, “fourth system” in cl. 3) that is “serial to, and downstream of, the [prior] system.”  
However, the relationship between this subsequent system and the prior system is indefinitely defined herein as the claims merely point to a general serial, downstream connection with the next system as a whole.  The term “serial to” implies a connection with the last element in the sequence to the next element in the subsequent sequence.  However, the claims do not particularly define this connection so as to provide a clearly sought serial connection from a last point to the next point in the flow arrangement.
By this, and exemplified in claim 1, does Applicant intend to recite that element (i) of the second mixing chamber of the second system is serially connected with the first detector of the first system?

Examiner further notes that Applicant has removed the “inlet/outlet” language from the detector, but such language would be informative to the flow path in establishing and providing basis for the recitations throughout the claims with respect to “serial to” and “downstream” which imply both direct connections and flow directions (and further would be applicable with other elements’ inlets/outlets).
It is noted that a prior rejection was made with respect to the detector having an inlet/outlet, however, Applicant may have the ability to introduce such inlets/outlets with corresponding support from the specification. 
 For example as in cl. 1, is the “detector 115” and as shown in replacement figure 1 potentially supported as a detector housing with an inlet/outlet and housing at least one detector configured to detect a property of the first mixing chamber solution?

With regards to claims 4-7, the metes and bounds of the claimed device and its arrangement are indefinitely defined.
Dependent claim 4 positively introduces the further elements of (i) a sample detector, (ii) a first system additional detector, and (iii) a second system additional detector, however, it is unclear what is meant by item (iv) “a combination thereof.”  

Furthermore to this, the recitation of claim 6 is indefinitely defined as it recites elements already provided by way of related claim 4, but it is unclear if this is due to the unclear recitation of “a combination thereof.”

With regard to claim 10, likewise issues as those seen in claim 4 provide for indefinite metes and bounds to the claim.  Claim 10 positively provides a first system chamber pump and a second system mixing chamber pump, wherein it is unclear what further element(s) are to be afforded to the device by way of item (iii) that is recited in an alternative-type fashion with “or a combination thereof” that appears redundant to those already provided elements.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject The recitation of claim 6 fails to properly limit the subject matter of claim 4 as claim 6 recites redundant recitations to elements already provided for by claim 4.  By of dependency, claim 7 is rejected as well.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koide et al. (USPN 4,153,766), hereafter Koide, in view of Petro et al. (US 2001/0037674), hereafter Petro,  Kurose et al. (USPN 6,610,816), hereafter Kurose, and in view of Priddy et al. (USPN 4,572,819), hereafter Priddy.
Koide discloses a system and method for the continuous production of PET (abstract). With regards to claims 1, 2, 5, 12, 14, 15, Koide discloses three systems serially connected to one another, wherein a first system includes a first sample pump 17 for drawing sample (BHET or its low-polymers, as in cls. 14,15) from a sample 
With regards to claims 1,2, Koide does not specifically discloses first, second, and third solvent reservoirs/pumps.  
Further, if the mixing chambers of Koide are not taken as mixing chambers than such a modification would have been obvious.
Further, as in claims 1, if Koide is not taken as providing a sample reservoir than such a modification would have been obvious.

With regard to claims 12 and 13, Koide does not specifically disclose a sample reservoir as a chemical reactor with a recirculation loop as recited therein.
Petro discloses high temperature characterization of polymers with an HPLC system having multiple mobile-phase reservoirs (abstract).  Petro discloses providing multiple reservoirs and respective pumps for providing solvent in the preparation of the polymer material (pars. [0055-0056,0144], figs. 2A,6, for example).  Petro further discloses utilizing sample reservoirs as injection loops.
Kurose discloses a system and process for the production of polyamide (abstract).  Kurose discloses that the mixing chambers include agitators 6 for actively mixing the components therein, and discloses sample reservoirs (i.e. 8,9, 10, 11) fluidically connected for supplying sample to the respective mixing chambers (lines 15-20, col. 7, columns 10&11, figures, for example).

Priddy discloses an apparatus for anionic polymerization (abstract).  Priddy discloses a reactor as a closed loop configuration with a pump to cause circulation and supply of liquid within the reactor (lines 10-25, col. 5, fig. 1, for example).

It would have been obvious to modify Koide to include multiple reservoirs and pumps for providing solvent to the mixing chambers such as taught by Petro in order to adapt a well-known component in polymerization reactions, wherein addition of solvents provides for producing polymer that are relatively more soluble and with producing 
Additionally, it would have been obvious to modify Koide to include mixing within the sample mixing chambers such as taught by Kurose in order to provide active means to combine the components and provide for polymerization thereof as likewise desired in Koide.

Further, it would have been obvious to provide a fourth system serial to and downstream from the third system, as recited in claim 4, wherein such modification is drawn to a replication of parts absent a showing of a new and unexpected result being produced.  Examiner asserts that the individual systems do not require any particular processing or product formation such that the various systems claimed do not show particular significance apart from one another and amount to a generally provided Nth additional stage of repeated physical architecture connected with the prior N-1 stage (see also MPEP 2144.04).  
This can be appreciated in the system of Koide wherein ethylene glycol “EG” is evolved at each system by respective condensers 4, 5, and 6.  Koide further discloses that the respective vessels (through which the polyester-forming material is passed and form which EG is evolved and withdrawn through the condensers) are temperature 
With regard to claim 12, it would have been obvious to one of ordinary skill in the art to modify Koide to provide the sample reservoir as a chemical reactor comprising a recirculation loop as recited therein such as taught by Priddy in order to provide an obvious analogous form of the reservoir in which a closed loop reactor configuration suitably provides for a means of producing and injecting the BHET polyester forming material for polymerization in the system.  Examiner further notes that Applicant’s own specification in par. [0082] (as seen through US 2017/0234842) provides that a chemical reactor/injection loops are equivalent, obvious alternatives to that of a sample reservoir.

Allowable Subject Matter
Claims 4&5, as best understood herein, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest, as best understood herein (noting the lack of clear metes and bounds with respect to claim 4 as discussed above under 35 USC 112 b/2nd) the device as recited in claim 4, which includes a sample detector, a first system additional detector, a second system additional detector, and a combination thereof.










Response to Arguments
	Initially, Examiner notes that in view of Applicant’s amendments to the specification/claims and arguments thereto, the prior objections to the Drawings and Specification have been obviated, as well as with the rejection of claims 1-7 and 10-15 under 35 USC 112 a/1st paragraph, and claims 12&13 under 35 USC 112 b/2nd paragraph.

With regards to the rejections of the claims under 35 USC 103, Applicant's arguments filed June 14th, 2021 have been fully considered but they are not persuasive. 
With regards to claims 1, 2, and 12-15 rejected under 35 USC 103 as being unpatentable over Koide in view of Petro and Kurose, Applicant traverses the rejection.
Examiner asserts that Applicant’s arguments are drawn to purported differences in processing methodology, wherein the present claims do not require any such processes, nor processes of monitoring a polymerization reaction over time.  The present claims are drawn to an apparatus including the recited physical architecture thereto, and does not require any such processing or methodology of monitoring a polymerization process therewith and across various points of production over time.
  The claims do not require the actual solvents, particular mixing, reacting, and the like, nor do they provide a particularly programmed/configured controller for imparting various actuations and actions for carrying out such processes and subsequent incremental determinations therewithin.
The combined prior art of Koide in view of Petro and Kurose remains to disclose a combination which provides for the recited apparatus and its constituent elements 

Further, Applicant asserts that Koide does not disclose various claimed elements.
Examiner maintains that Koide in view of Petro and Kurose provide for the claimed elements as discussed above in the body of the action.
Further, while Applicant asserts that Petro does not provide disclosure relating to multiple reservoirs and respective pumps for providing solvent, Examiner asserts that such a modification is obvious to one of ordinary skill in the art as previously discussed in the prior action.  As discussed above, while Petro discloses two solvent reservoirs and pumps, it would have been an obvious design choice to one of ordinary skill in the art to apply such third reservoir and pump to the third system as already disclosed in Koide for purposes of likewise instrumentation in the three systems as seen in Koide for equivocally monitoring and producing the resultant polymer material.  It is clear that the teachings of Petro are not so rigid and it is an obvious application that each individual unit per se would be applied with its own reservoir/pump arrangement, and given that Koide includes three systems, one would be afforded to apply such elements across all three systems equivocally.

With regards to Kurose, Examiner asserts that Applicant’s arguments to Kurose not disclosing components (i), (ii), (iii), and (iv) are not persuasive as Kurose has not been relied upon for disclosure to these elements.  Herein, as discussed above, Kurose 

Additionally, as discussed above in the body of the action, claims 1-3 and 10-15 are rejected herein under 35 USC 103 as being unpatentable over Koide in view of Petro and Kurose and Priddy.
As discussed above, claim 3 is herein rejected in the above combination of art for the reasons discussed therein.
Additionally, claims 12 and 13 is herein rejected in the above combination of art with respect to the added prior art of Priddy.

Further, the prior rejections of claims 1-7 and 10-15 under 35 USC 112 a/1st and claims 12&13 under 35 USC 112 b/2nd have been removed.

Further, herein, claims 1-7 and 10-15 are rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.
Additionally, claims 6&7 are rejected under 35 USC 112 d/4th paragraph for the reasons discussed above in the body of the action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.